Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein rising time and falling time of a pulse voltage to be output are adjusted in the first converter in such a manner that a frequency bandwidth of the pulse voltage does not overlap with a frequency bandwidth of the communication signal output by the first communication circuitry” in claim 2; “wherein the second converter converts the input pulse voltage into a plurality of DC voltages” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 1-3, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haury et al. (US 2015/0001923).
Regarding claim 1, Haury teaches a power transmission system [Fig. 1] comprising: a transmission device [10.1, 13.1, 14.1, 15.1, 16.1]; and a reception device [10.2, 13.2, 14.2, 16.2, 18], wherein the transmission device includes: first communication circuitry [10.1] to output a communication signal [par 0021-0022]; a first pulse transformer [14.1] including a first primary winding connected to the first communication circuitry [see Fig. 1 (primary winding of transformer 14.1 coupled to communication circuit 10.1] and a first secondary winding connected to one end of a first communication line [communication line 2b coupled to secondary winding of 
an isolated-type first converter [15.2, 16.1] for converting a DC voltage into a pulse voltage and outputting the pulse voltage [par 0026], the isolate-type first converter including a pair of output terminals [output terminals of isolated transformer 16.1 @ Fig. 1], one of the output terminals connected to a middle point of the first secondary winding [one output terminal of  isolated transformer 16.1 coupled to middle point of transformer 14.1], the other output terminal connected to a middle point of the second secondary winding [other output terminal of the isolated transformer 16.1 coupled to middle point of transformer 13.1, see Fig. 1], and the reception device includes: a third pulse transformer [14.2] including a third primary winding connected to another end of the first communication line [primary winding of transformer 14.2 coupled to communication line 2b @ Fig. 1] and a third secondary winding [secondary winding of transformer 14. 2 coupled to communication circuit 10.2]; a fourth pulse transformer [13.2] including a fourth primary winding connected to another end of the second communication line [primary winding of transformer 13.2 coupled to communication line 2a] and a fourth secondary winding [secondary winding of transformer 13.2 coupled to communication circuit 10.2]; second communication circuitry [10.2] to receive input of the communication signal [par 0022-0023], the second communication circuitry connected with the third secondary winding and the fourth secondary winding [communication 
Regarding claim 2, Haury further teaches wherein rising time and falling time of a pulse voltage to be output are adjusted in the first converter in such a manner that a frequency bandwidth of the pulse voltage does not overlap with a frequency bandwidth of the communication signal output by the first communication circuitry [see Fig. 2, par 0029, 0033]. 
Regarding claim 3, Haury further teaches wherein the first converter controls a frequency and a duty ratio of a pulse voltage to be output, on a basis of the pulse voltage input to the second converter [0025-0028]. 
Regarding claim 5, Haury teaches a transmission device [Fig. 1] comprising: first communication circuitry [10.1] to output a communication signal [par 0021-0022]; a first pulse transformer including [14.1] a first primary winding connected to the first communication circuitry [see Fig. 1 (primary winding of transformer 14.1 coupled to communication circuit 10.1] and a first secondary winding connected to one end of a first communication line [communication line 2b coupled to secondary winding of 
Regarding claim 6, Haury teaches a reception device [see Fig. 1] comprising: a third pulse transformer [14.2] including a third primary winding connected to another end of a first communication line [primary winding of transformer 14.2 coupled to communication line 2b @ Fig. 1] and a third secondary winding [secondary winding of transformer 14. 2 coupled to communication circuit 10.2]; a fourth pulse transformer [13.2] including a fourth primary winding connected to another end of a second communication line [primary winding of transformer 13.2 coupled to communication line 2a] and a fourth secondary winding [secondary winding of transformer 13.2 coupled to communication circuit 10.2]; second communication circuitry [10.2] to receive input of a communication signal [par 0022-0023], the second communication circuitry connected .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haury et al. (US 2015/0001923), in view of Gao et al. (US 8,736,102).
Regarding claim 4, Haury teaches all limitations of claim 1 above but does not explicitly disclose wherein the second converter converts the input pulse voltage into a plurality of DC voltages. 
Gao teaches an isolated AC/DC converter [14, 20] converts the input pulse voltage into a plurality of DC voltages [see Fig. 1].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Gao into that of Haury in order to provide different voltages to different purposes in the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOAN T VU/Examiner, Art Unit 2836